        Case 2:19-cv-02564-MSG Document 17 Filed 05/20/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 GENA ALULIS and PAUL ALULIS,                      : CIVIL ACTION
                                                   :
                         Plaintiffs,               :
                                                   : No. 19-2564
       v.                                          :
                                                   :
 THE CONTAINER STORE, INC., et al.,                :
                                                   :
                         Defendants.               :
                                                   :

                                             ORDER

       AND NOW, this 20th day of May, 2020, upon consideration of Defendant BASE4

Ventures, LLC’s “Motion to Dismiss for Lack of Jurisdiction” (ECF No. 9), Defendant The

Container Store, Inc.’s and Plaintiffs’ oppositions thereto (ECF Nos. 10, 11), and Defendant

BASE4 Ventures, LLC’s reply, it is hereby ORDERED that Defendant’s motion is GRANTED.

Defendant BASE4 Ventures, LLC is DISMISSED.

       I will issue a separate order scheduling a preliminary pretrial conference in this matter.



                                                     BY THE COURT:




                                                     _/s/ Mitchell S. Goldberg____________
                                                     MITCHELL S. GOLDBERG, J.
